This cause is submitted on motion of defendant-appellee to dismiss the appeal on the grounds that plaintiff-appellant has failed to comply with the requirements of rule VII, and that the order appealed from is not a final order.
On November 18, 1948, the appellant gave notice of intention to appeal on questions of law. More than 50 days have elapsed and the record shows that appellant has failed to file an assignment of errors, brief and bill of exceptions. The motion will be sustained for failure to comply with the provisions of rule VII.
The order appealed from is specifically designated as the order overruling the motion for new trial. After the verdict of the jury was returned, a motion for new trial was filed which was overruled. No judgment was entered on the verdict. It is well settled that an order overruling a motion for new trial, without more, is not a final order from which an appeal on questions *Page 304 
of law may be prosecuted. 2 Ohio Jurisprudence (Rev.), 204, Section 106; Robertson v. Penn-Ohio Coach Lines Co., 137 Ohio St. 136,138, 28 N.E.2d 358; Champs v. Stone, 73 Ohio App. 319,  56 N.E.2d 251; Mahaffey v. Stine, 28 Ohio Law Abs., 361;Hauck v. Hauck, 29 Ohio Law Abs., 575; Covington Building  LoanAssn. v. Yost, 31 Ohio Law Abs., 672; Martin, Admr., v. New YorkCentral Rd. Co., 32 Ohio Law Abs., 152. The motion to dismiss is sustained on the ground that the order appealed from is not a final order.
Motion sustained.
MILLER, P.J., HORNBECK and WISEMAN, JJ., concur.